COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-235-CV



IN RE RICKY DERZAPF	RELATOR

-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus, the response of the real parties in interest, and relator’s reply, and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.  In addition, this court vacates its June 30, 2006 order that stayed the section entitled “Visitation” in the February 1, 2006 trial court order in cause number 158,558-B, pending in the 89
th
 District Court of Wichita County, Texas.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL A:	HOLMAN, GARDNER, and MCCOY, JJ. 



DELIVERED: July 25, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.